Citation Nr: 0826947	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-28 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

  
THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an increased initial disability rating of 
30 percent for post-traumatic inner ear damage resulting in 
vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1985 to August 
1987.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, dated in August 2004 and August 
2005, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The issue concerning the veteran's claim for service 
connection for a neck disorder is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDING OF FACT

The veteran's vertigo is manifested by occasional positional 
disequilibrium and nausea, but has not been shown to present 
an unusual disability picture, to include in terms of marked 
interference with employability or frequent hospitalizations.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 30 percent for vertigo have not been met.  
38 U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in 


order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R § 3.159(b); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

With respect to the veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Specifically, this 
issue arises from the veteran's disagreement with the initial 
evaluation assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

The Board also notes that RO letters, dated in September 
2005, March 2006 and April 2006, provided notice of the 
required elements of the veteran's claim for an increased 
rating herein, as well as notice of what type of information 
and evidence was needed to establish a disability rating and 
the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the February 2006 statement of the case informed 
the veteran of the specific requirements to obtain a higher 
rating under the applicable diagnostic code applicable, and 
the RO's letters herein provided notice of the different 
types evidence available to demonstrate the above.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  These letters were 
later followed by the readjudication of the claim in October 
2006.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are 


presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).  Moreover, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against the assignment of an increased 
evaluation.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Thus, for the reasons addressed above, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The veteran was also provided 
with multiple VA examinations to ascertain the severity of 
his service-connected condition.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the veteran is seeking an increased initial 
disability rating in for his service-connected post-traumatic 
inner ear damage with resulting vertigo.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such 


diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id. 

The veteran's service-connected post-traumatic inner ear 
damage with resulting vertigo is evaluated under the criteria 
set forth at 38 C.F.R. § 4.87, Diagnostic Code 6204, used in 
rating peripheral vestibular disorders.  If the disorder is 
manifested by occasional dizziness, a 10 percent rating is 
warranted.  The maximum available rating, 30 percent, is 
warranted if the disorder is manifested by dizziness and 
occasional staggering.  Id.  A Note to Diagnostic Code 6204 
provides that objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
rating can be assigned under Diagnostic Code 6204.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  

The Board notes that the veteran is currently service-
connected for left ear hearing loss, rated noncompensably 
disabling; tinnitus, rated 10 percent disabling.

In August 2005, the RO issued a rating decision which granted 
service connection at a 10 percent initial disability rating 
for post-traumatic inner ear damage with resulting vertigo, 
effective from February 2003.  The veteran subsequently 
appealed this decision seeking a higher disability rating.  
In October 2006, the RO issued a rating decision which 
granted an increased disability rating of 30 percent for this 
condition, effective February 2003.  While a 30 percent 
disability rating is the highest available rating under 
Diagnostic Code 6204, the code section used by the RO to rate 
this condition, the issue remains on appeal as higher ratings 
may still be available herein.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6204 (2008); AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  

After reviewing the evidence of record, the Board finds that 
the preponderance 
of the evidence is against the assignment of an initial 
rating in excess of 30 percent for post-traumatic inner ear 
damage with resulting vertigo.  As noted above, 30 percent is 
the maximum rating available under Diagnostic Code 6204.  
Although higher ratings are available for Meniere's syndrome, 
a condition manifested, in part, by vertigo, the veteran is 
not service connected for that condition.  See 38 C.F.R. § 
4.87, Diagnostic Code 6205 (2007).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.

The Board acknowledges that the veteran was denied a 
commercial driver's license as a result of his service-
connected post-traumatic inner ear damage with resulting 
vertigo in April 2003.  As noted in the letter from the 
state, this decision could be reconsidered if this condition 
remained episode free/symptom free for two years.  

The veteran's VA examination, performed in July 2005, noted 
his complaints of decreased hearing acuity, tinnitus and 
occasional positional disequilibrium and nausea.  The report 
also stated that he was employed as a steel worker.  A 
private treatment report, dated in May 2006, noted that he 
had no problems in the light, but lost his balance in the 
dark.  He also reported nausea and vertigo when lying on his 
back with his head tipped back.  A treatment report, dated in 
June 2006, noted that the veteran was now working in a steel 
mill.  A treatment report, dated in May 2007, noted that the 
veteran was a steel worker with complaints of neck pain.  

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The evidence of record throughout the period of 
this appeal does not suggest that his disability picture is 
so exceptional or unusual as to render impractical the 
application of the regular schedular standards.  See, e.g., 
Thun v. Peake, 22 Vet. App. 111 (2008); see also Fenderson, 
12 Vet. App. at 126.  The veteran's disability picture, 
characterized by symptoms of occasional positional 
disequilibrium and nausea, is fully contemplated by the 
schedular rating criteria - which provides a 30 percent 
rating for symptoms of dizziness and occasional staggering.  
There is nothing in the record, to include evidence of marked 
interference with employment or frequent hospitalizations, 
with regard to the veteran's service-connected vertigo that 
suggests that his disability picture is so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.  Id.  Therefore, the Board finds 
that an extraschedular evaluation for the service-connected 
post-traumatic inner ear damage resulting in vertigo is not 
warranted. 


ORDER

An increased initial disability rating of 30 percent for 
post-traumatic inner ear damage resulting in vertigo is 
denied.


REMAND

The veteran is seeking entitlement to service connection for 
a neck disorder.  He claims that this condition is the result 
of an inservice explosion of a simulated grenade during 
training.  

Based upon its review of the veteran's claims folders, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i).  The Court in McClendon observed 
that the third prong, which requires that the evidence of 
record "indicates" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 
  
A review of the veteran's service medical records revealed 
complaints of left ear hearing loss.  The May 1986 treatment 
report noted that the veteran had a grenade simulator go off 
near his face and spine.  A treatment report, dated in 
January 1987, noted the veteran's complaints of increasing 
crepitance and stiffness in the mid-cervical area.  Physical 
examination revealed a full range of motion and a marked 
audible noise when the veteran pulls the skin laterally to 
the left area, C3 spinous process.  X-ray examination report, 
dated in January 1987, noted that the veteran crepitance over 
the area of C3-C6.  The report concluded with an impression 
indicating that the cervical bodies were normal in size, 
shape, position, density and alignment.
 
In support of his claim, the veteran has filed statements 
indicating that he has had difficulties with his cervical 
spine since his discharge from the service.  More recently, 
the veteran submitted a private medical treatment report, 
along with a waiver, dated in May 2007, which indicated that 
he had underwent an MRI examination that revealed a small 
cervical herniated disc.  The report also noted the veteran's 
history of a "significant injury in the military."

Given his inservice treatment and diagnosis of a cervical 
spine injury, along with the evidence of his post service 
cervical spine herniated disc, and his allegations of ongoing 
neck problems following his discharge from the service, the 
Board concludes that a VA examination is necessary to 
ascertain whether the veteran's current neck disorder is 
related to his military service.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran and 
afford him the opportunity to identify 
the source of any medical records that 
pertain to his neck disorder, since his 
discharge from the service.  
Subsequently, the RO must make 
arrangements to obtain all records of 
treatment or examination from all sources 
listed by the veteran.  All information 
obtained must be made part of the file.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  The veteran and his representative 
must be informed as to the result of 
these efforts.  The veteran must then be 
given an opportunity to respond.
2.  Thereafter, the RO must make 
arrangements to provide the veteran with 
the appropriate examination to determine 
the etiology of his current neck 
disorder.  The claims file must be made 
available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  
Thereafter, based upon review of the 
service and post service medical records, 
the examiner must provide an opinion as 
to whether the veteran's current neck 
disorder was related to his military 
service, including his treatment for neck 
complaints in service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for any scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to his last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If the report 
is deficient in 


any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then readjudicate the 
claim on appeal and, thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative, if any, 
must be provided a supplemental statement 
of the case.  After the veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


